Citation Nr: 1140724	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-45 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to November 1970.  His military awards include the Combat Infantryman Badge, Vietnam Cross of Gallantry with Palm, and Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in which the RO, in pertinent part, denied service connection for bilateral hearing loss.  


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, Veteran notified the Board that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

In correspondence dated in March 2011 and received at the Board in May 2011, the Veteran's representative indicated that the Veteran was requesting that his appeal regarding the denial of service connection for hearing loss be cancelled.  In correspondence dated in October 2011, the Veteran's representative reiterated that the Veteran did not wish to continue his appeal and asked that it be withdrawn.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


